 
 
I 
111th CONGRESS
1st Session
H. R. 929 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2009 
Mr. Welch (for himself and Mr. Boozman) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to require the Secretary of Veterans Affairs to carry out a program of training to provide eligible veterans with skills relevant to the job market, and for other purposes. 
 
 
1.Military occupational specialty transition (MOST) program 
(a)In generalSubchapter II of chapter 36 of title 38, United States Code, is amended by inserting after section 3687 the following new section: 
 
3687A.Military occupational specialty transition (MOST) program 
(a)Establishment; eligibility 
(1)Subject to the availability of appropriations for such purpose, the Secretary shall carry out a program of training to provide eligible veterans with skills relevant to the job market. 
(2)For purposes of this section, the term eligible veteran means any veteran— 
(A)whose military occupational specialty at the time of discharge is determined by the Secretary to have limited transferability to the civilian job market; 
(B)who is not otherwise eligible for education or training services under this title; 
(C)who has not acquired a marketable skill since leaving military service; 
(D)who was discharged under conditions not less than general under honorable conditions; and 
(E) 
(i)who has been unemployed for at least 90 days during the 180-day period preceding the date of application for the program established under this section; or 
(ii)the maximum hourly rate of pay of such veteran during such 180-day period is not more than 150 percent of the Federal minimum wage. 
(b)MOST programThe program established under this section shall provide for payments to employers who provide for eligible veterans a program of apprenticeship or on-the-job training if— 
(1)such program is approved as provided in paragraph (1) or (2) of section 3687(a) of this title; 
(2)the rate of pay for veterans participating in the program is not less than the rate of pay for nonveterans in similar jobs; and 
(3)the Secretary reasonably expects that— 
(A)the veteran will be qualified for employment in that field upon completion of training; and 
(B)the employer providing the program will hire the veteran at the completion of training. 
(c)Payments to employers 
(1)Subject to the availability of appropriations for such purpose, the Secretary shall enter into contracts with employers to provide programs of apprenticeship or on-the-job training that meet the requirements of this section. Each such contract shall provide for the payment of the amounts described in subsection (b) to employers whose programs meet such requirements. 
(2)The amount paid under this section with respect to any eligible veteran for any period shall be 50 percent of the wages paid by the employer to such veteran for such period. Wages shall be calculated on an hourly basis. 
(3) 
(A)Except as provided in subparagraph (B)— 
(i)the amount paid under this section with respect to a veteran participating in the program established under this section may not exceed $20,000 in the aggregate and $1,666.67 per month; and 
(ii)such payments may only be made during the first 12 months of such veteran’s participation in the program. 
(B)In the case of a veteran participating in the program on a less than full-time basis, the Secretary may extend the number of months of payments under subparagraph (A) and proportionally adjust the amount of such payments, but the maximum amount paid with respect to a veteran may not exceed the maximum amount of $20,000 and the maximum amount of such payments may not exceed 24 months. 
(4)Payments under this section shall be made on a quarterly basis.  
(5)Each employer providing a program of apprenticeship or on-the-job training pursuant to this section shall submit to the Secretary on a quarterly basis a report certifying the wages paid to eligible veterans under such program (which shall be certified by the veteran as being correct) and containing such other information as the Secretary may specify. Such report shall be submitted in the form and manner required by the Secretary. 
(d)Authorization of appropriationsThere is authorized to be appropriated $60,000,000 for each of fiscal years 2009 through 2018 to carry out this section. 
(e)ReportingThe Secretary shall include a detailed description of activities carried out under this section in the annual report prepared by the Veterans Benefits Administration. 
(f)Separate accountingThe Department shall have a separate line item in budget proposals of the Department for funds to be appropriated to carry out this section.. 
(b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 3687 the following new item: 
 
 
3687A. Military occupational specialty transition (MOST) program.. 
(c)Conforming amendments 
(1)Subsection (a)(1) of section 3034 of such title is amended by striking and 3687 and inserting 3687, and 3687A. 
(2)Subsections (a)(1) and (c) of section 3241 of such title are each amended by striking section 3687 and inserting sections 3687 and 3687A. 
(3)Subsection (d)(1) of section 3672 of such title is amended by striking and 3687 and inserting 3687, and 3687A. 
(4)Paragraph (3) of section 4102A(b) of such title is amended by striking section 3687 and inserting section 3687 or 3687A. 
 
